J-S01013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JADE BURNITSKIE                            :
                                               :
                       Appellant               :   No. 482 MDA 2021

         Appeal from the Judgment of Sentence Entered March 23, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0000419-2020


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                       FILED: MARCH 24, 2022

        Jade Burnitskie appealed from the judgment of sentence of one year of

probation imposed after she pled guilty to one count of neglect of animals. In

this Court, Donna M. DeVita, Esquire, filed an application to withdraw as

Appellant’s counsel and brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), stating

as the sole issue that arguably supported the appeal that Appellant’s sentence

was harsh and unreasonable. While we agreed with counsel that an appeal

raising the waived claim regarding the discretionary aspects of Appellant’s

sentence would be wholly frivolous, our independent review of the certified

record revealed an issue that counsel overlooked, namely whether the trial


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01013-22


court abused its discretion in denying Appellant’s presentence motion to

withdraw her guilty plea.      We therefore denied counsel’s application to

withdraw and ordered additional briefing. Counsel filed a renewed application

to withdraw and Anders brief explaining counsel’s belief that there would be

no merit in pursuing an appellate challenge to the trial court’s refusal to allow

Appellant to withdraw her plea.      For the reasons that follow, we affirm

Appellant’s judgment of sentence and grant counsel’s application to withdraw.

      As we detailed the history of this case in our prior memorandum, there

is no need to do so again here. Briefly, Appellant’s plea and conviction were

based upon her admission that she kept a dog “in unsanitary conditions in an

unheated vacant building without access to food and water . . . in spite of the

dog’s observable body condition which was evidently underweight and missing

hair[.]” N.T. Guilty Plea, 9/9/20, at 4. In exchange for pleading guilty to

neglect, the Commonwealth withdrew the initial charges, including a felony

count of aggravated cruelty to animals.      Appellant’s subsequent motion to

withdraw the plea alleged that she was innocent of the offense and that “her

plea was involuntarily entered as it was made under duress based upon time

constraints and insufficient access to discuss the case with . . . counsel due to

COVID-19 restrictions.” Motion to Withdraw Guilty Plea, 11/30/20, at ¶¶ 16-

17. The Commonwealth responded to her motion with photographic evidence

of the condition of the residence and the dog which corroborated the

witnesses’ statements included in the affidavit of probable cause. The trial


                                      -2-
J-S01013-22


court denied the motion after a hearing and imposed a probationary sentence,

and this timely appeal followed.

      The following law is pertinent to our review of counsel’s renewed

application to withdraw and Anders brief:

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof . . . .

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any additional
      points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions (e.g.,
      directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our own
      review of the appeal to determine if it is wholly frivolous.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa.Super. 2007)

(citations omitted). Our Supreme Court has further detailed counsel’s duties

as follows:

      [I]n the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.


                                      -3-
J-S01013-22


Santiago, supra at 361.

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has again substantially complied with

the above requirements.1 Therefore, we proceed “‘to make a full examination

of the proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.’” Commonwealth v. Flowers, 113 A.3d

1246, 1249 (Pa. Super. 2015) (quoting Santiago, supra at 354 n.5).

        As indicated above, the issue that arguably supports this appeal that

was not previously addressed by this Court is whether the trial court abused

its discretion in denying Appellant’s presentence motion to withdraw her guilty

plea.    We consider counsel’s analysis of the issue mindful of the following

principles.

        Pursuant to the Rules of Criminal Procedure: “At any time before the

imposition of sentence, the court may, in its discretion, permit, upon motion

of the defendant, or direct, sua sponte, the withdrawal of a plea of guilty or

nolo contendere and the substitution of a plea of not guilty.” Pa.R.Crim.P.

591(A).

               When a trial court comes to a conclusion through the
        exercise of its discretion, there is a heavy burden on the appellant
        to show that this discretion has been abused. An appellant cannot
        meet this burden by simply persuading an appellate court that it
        may have reached a different conclusion than that reached by the
        trial court; rather, to overcome this heavy burden, the appellant
        must demonstrate that the trial court actually abused its
        discretionary power. An abuse of discretion will not be found
____________________________________________


1   Appellant again did not file a response to counsel’s petition.

                                           -4-
J-S01013-22


      based on a mere error of judgment, but rather exists where the
      trial court has reached a conclusion which overrides or misapplies
      the law, or where the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.
      Absent an abuse of that discretion, an appellate court should not
      disturb a trial court’s ruling.

Commonwealth v. Norton, 201 A.3d 112, 120 (Pa. 2019) (cleaned up).

      In the context of a presentence request for withdrawal, the trial court’s

“discretion is to be administered liberally in favor of the accused; and any

demonstration by a defendant of a fair-and-just reason will suffice to support

a grant, unless withdrawal would work substantial prejudice to the

Commonwealth.” Commonwealth v. Carrasquillo, 115 A.3d 1284, 1292

(Pa. 2015). As this Court summarized:

      [T]he determination of whether there is a “fair and just reason” to
      permit the pre-sentence withdrawal request should be based on
      the totality of the circumstances attendant at the time of the
      request, including the timing of the assertion of innocence, the
      statements made by the defendant in association with his
      declaration of innocence, and the plausibility of the defendant’s
      statements in light of the evidentiary proffer made by the
      Commonwealth at the plea hearing.

Commonwealth v. Johnson-Daniels, 167 A.3d 17, 24 (Pa.Super. 2017).

      The trial court in the instant case determined that “the totality of the

circumstances reflect that [Appellant’s] assertion” of innocence “was anything

but credible.” Order, 3/16/21, at n.1. The court noted that Appellant had

fully understood the questions posed to her at the plea hearing and voluntarily

decided to enter a knowing and intelligent plea. Id. The court found that




                                       -5-
J-S01013-22


Appellant’s bare, incredible assertion of innocence was merely “a dilatory

tactic to delay sentencing[.]” Id.

      Counsel indicates that Appellant believes that she is innocent and should

have been permitted to withdraw her plea because the Commonwealth’s

affidavit of probable cause indicates that food and water were found in the

house where the dog had been kept, albeit outside of the dog’s reach, and

includes a statement from a neighbor that Appellant went to the house twice

a day to walk the dog. See Anders brief at 15. Counsel further represents

that Appellant feels that she was unable to explain at the plea hearing that

she lacked funds to take the dog to the vet, and the poor condition of the dog

when found “was due to the fact that an intruder must have entered the

building and let the dog escape[.]” Id.

      Counsel nonetheless opines that an appeal challenging the denial of her

motion to withdraw the plea would be wholly frivolous based upon the state

of the record and the applicable law. Specifically, counsel contends:

            Upon review of the record, including the extensive
      information contained in Appellant’s written guilty plea colloquy,
      the Commonwealth’s evidence supporting the M-3 offense to
      which Appellant pled guilty, the affiant’s direct observation of the
      dog’s condition upon discovery, the condition of the house where
      he was found, and the recitation of the medical condition of the
      dog as set forth in the affidavit of probable cause, all of which trial
      counsel represented was reviewed with Appellant prior to her plea,
      appellate counsel cannot argue that she did not have an
      opportunity to review the Commonwealth’s evidence. Counsel
      understands that given the record of the instant case, it cannot be
      argued that the trial court abused its discretion when it denied her
      motion to withdraw her guilty plea. While it is true that Appellant
      did not have an opportunity to submit evidence on her own behalf,

                                       -6-
J-S01013-22


      both the written guilty plea colloquy and the trial court’s on the
      record guilty plea colloquy clearly demonstrated that she was
      clearly advised her of what rights she was giving up, including her
      right to go to trial.

             “A guilty plea is not a ceremony of innocence; it is an
      occasion when one offers a confession of guilt. The defendant is
      before the court to acknowledge facts that he is instructed
      constitute a crime. He is then to voluntarily say what he knows
      occurred, whether the Commonwealth would prove them or not,
      and that he will accept their legal meaning and their legal
      consequence.” Commonwealth v. Anthony, [475 A.2d 1303,
      1307-08 (Pa. 1984)]. A criminal defendant who elects to plead
      guilty has a duty to answer questions truthfully. Commonwealth
      v. Mitchell, 465 A.2d 1284, 1286 (Pa.Super. 1983).

            ....

            Appellate counsel understands that Appellant was clearly
      advised of what right she was giving up when she pled guilty.
      Counsel recognizes that the trial court neither abuse[d] its
      discretion nor erred in its judgement of Appellant’s credibility
      when it denied her request to withdraw her guilty plea.

            Appellate counsel appreciates that an appellate review
      involving the trial court’s findings of fact and credibility
      determinations, are binding on the reviewing court if they find
      support in the record.     The trial court specifically found that
      Appellant was not credible since the totality of the circumstances
      questioned her assertion of innocence. Consequently, given the
      fact of the present case and the applicable law, appellate counsel
      is unable to assert that the trial court abused its discretion when
      it denied Appellant’s motion to withdraw guilty plea.

Anders brief at 16-17 (cleaned up).

      We find no fault in counsel’s assessment. At the time Appellant entered

her plea of guilt, she plainly was aware of the facts upon which she later based

her assertion of innocence.    Yet she indicated her desire to surrender her

“absolute right” to proceed to trial and admitted that the facts established her


                                      -7-
J-S01013-22


guilt of neglect, in exchange for the Commonwealth’s dismissal of the more

serious charge of aggravated cruelty.            See Written Guilty Plea Colloquy,

9/9/20, at 4; N.T. Guilty Plea, 9/9/20, at 3-4. The trial court acted within its

discretion in rejecting her bare assertion of innocence as an incredible dilatory

tactic rather than a fair and just reason to withdraw the plea. See Johnson-

Daniels, supra at 24. Accordingly, a challenge to the trial court’s denial of

Appellant’s motion to withdraw her guilty plea lacks merit.

       Additionally, our “simple review of the record to ascertain if there

appear[s] on its face to be arguably meritorious issues that counsel,

intentionally or not, missed or misstated[,]” has revealed no further issues

that counsel failed to address.2        Commonwealth v. Dempster, 187 A.3d

266, 272 (Pa.Super. 2018) (en banc). Therefore, we affirm the judgment of

sentence and grant counsel’s petition to withdraw.

       Renewed application of Donna M. DeVita, Esquire, to withdraw as

counsel is granted. Judgment of sentence affirmed.




____________________________________________


2  We have conducted our review mindful of the fact that “upon entry of a
guilty plea, a defendant waives all claims and defenses other than those
sounding in the jurisdiction of the court, the validity of the plea, and what has
been termed the ‘legality’ of the sentence imposed.” Commonwealth v.
Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014).

                                           -8-
J-S01013-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2022




                          -9-